NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



SOUTHSIDE CONSULTING, LLC and             )
NADER MAHROUM,                            )
                                          )
             Appellants,                  )
                                          )
v.                                        )           Case No. 2D17-4261
                                          )
U.S. BANK, NATIONAL ASSOCIATION,          )
as Trustee for the Certificate-Holders of )
BANC OF AMERICA FUNDING                   )
CORPORATION, Mortgage Pass-               )
Through Certificates, Series 2007-B;      )
JAMES SCOTT WOLF; and KELLY               )
R. WOLF,                                  )
                                          )
             Appellees.                   )
___________________________________)

Opinion filed May 11, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Charlotte County;
Lisa S. Porter, Judge.

Albert J. Tiseo, Jr., of Goldman, Tiseo &
Sturges, P.A., Port Charlotte, for Appellant
Southside Consulting, LLC.

Ryan W. Owen of Adams and Reese, LLP,
Sarasota; Suzanne Youmans Labrit of
Shutts & Bowen, LLP, Tampa; and Laura S.
Bauman of Shutts & Bowen, LLP, Sarasota,
for Appellant Nader Mahroum.

Brittney Lauren Bell, Sara F. Holladay-
Tobias, and Emily Y. Rottman of McGuire
Woods, LLP, Jacksonville, for Appellee
U.S. Bank, National Association, as Trustee
for the Certificate-Holders of Banc of
America Funding Corporation, Mortgage
Pass-Through Certificates, Series 2007-B.

No Appearance for remaining Appellees.



PER CURIAM.


             Affirmed.


NORTHCUTT, KHOUZAM, and BADALAMENTI, JJ., Concur.




                                         -2-